Order entered August 11, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-19-01445-CV

                  MONTGOMERY J. BENNETT, Appellant

                                        V.

                       MATTHEW ZUCKER, Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-17721

                                      ORDER

      Before the Court is appellant’s August 7, 2020 opposed motion to extend

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than September 14, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE